Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2016

                                      No. 04-16-00377-CV

              IN THE INTEREST OF A.N.G., A.M. AND A.M., CHILDREN,

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 14-09-53681-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The clerk’s record and reporter’s records for this appeal were due to be filed on June 23,
2016. On June 24, 2016, the court reporter responsible for preparing the reporter’s record in this
appeal filed a notification of late record stating that the reporter’s record was not filed because
appellant failed to pay or make arrangements to pay the reporter’s fee for preparing the record
and appellant is not entitled to appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the fees has been paid or arrangements have
been made to pay the fees for the preparation of both the clerk’s record and reporter’s record in
this appeal; or (2) appellant is entitled to appeal without paying the fees. If appellant fails to
respond within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court